On consideration of the Petition for extraordinary Relief, the Government Response to Order to Show Cause and of the Petitioner’s Reply to Government’s Response to Order to Show Cause, it appearing that subsequent to the issuance of said Order to Show Cause the Convening Authority completed his action upon the record of the petitioner’s trial and has forwarded said record for review by the United States Navy Court of Military Review, where it was filed May 19, 1970, it is, by the Court, this 25th day of May 1970,
ORDERED:
That said Petition be, and the same is, hereby dismissed as moot.-
This action is taken without prejudice to the right of petitioner to raise the issue of appellate delay, or to raise any other issue, during the course of appellate review, below, and on appeal to this Court should such appeal be deemed necessary or advisable.